Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 09/07/2021 has been entered and carefully considered.
Claims 1, 2, 4, 5, 7, 11 have been amended.
Response to Arguments
Applicant’s arguments filed on 09/07/2021, with respect to claims 1 and 11 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection and the 102(a)(1) rejection of claims 1 and 11 has been withdrawn.
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 11 are allowable over the prior art of record because none of the prior art teach defining a plurality of layers in the stockpile based on the upper surface profile, wherein each layer is defined to extends parallel to the upper surface profile, estimating the density of each defined layer according to the density characteristics of the stockpile material. It is these limitations as they 
Claims 2-10 and 12 are considered allowable based on their respective dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN H LE/Primary Examiner, Art Unit 2862